Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed on 12/02/2020 wherein Claims 1-17 are pending and ready for examination. No claims have been canceled, no new claims have been cited.
Claim Rejections - 35 USC § 112
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant’s amendment to Claim 8 triggered the new ground of rejection.
Regarding Claim 8: the amendment was made to the last limitation (emphasis added):
“a diagnosis unit configured to diagnose abnormality of the mechanical component using the vibration waveform data, wherein the diagnosis unit is configured to start obtaining ”
Claim 8 recites (as amended) that “the diagnosis unit is configured to start obtaining the vibration waveform data.” As recited in the limitation, “a diagnosis configured to diagnose abnormality of the mechanical component using the vibration waveform data,” which means that the waveform data have already been collected 
	The Examiner examined Claim 8 on the merits as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-12, 15, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WQ2014/161590 to Thomson (Thomson).
Regarding Claim 1, the reference of Thomson teaches:
"A condition monitoring system that monitors a state of a mechanical component in an apparatus" (Fig.1; page 1, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component");
"a vibration sensor configured to measure a vibration waveform of the mechanical component" (Fig,1; page 3, lines 30-33 - "at least one sensor is arranged to obtain data concerning at least one of the following: vibration, vibration enveloping"; page 4, lines 5-8 - “According to a further embodiment of the invention the method is carried out once the whole of the time waveform has been acquired ... Alternatively, the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer");
"a processor configured to diagnose abnormality of the mechanical component" (p.4, lines 15-24 - "the condition monitoring system is arranged to monitor at least one bearing, such as a rolling element bearing... a processor to execute the steps of a method according to any of the embodiments of the invention, stored on a computer-readable medium or a carrier wave");
"the processor including an evaluation value computing unit configured to time-sequentially compute an evaluation value that characterizes an effective value of vibration waveform data output from the vibration sensor within a certain time" (p.3. lines 1-6 - "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor, extracting a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values, and transmitting or displaying or storing the extracted values and the number of counts instead of the dynamic signal time waveform data"; page 4, lines "the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer (which requires less memory but a faster processor". Here the examiner interprets "continuously" as "sequentially"; Fig.2 is an example of sequential operation - it shows that the data is obtained, then extracted, and then further processed in the course of time-sequential operation, one step at a time);
"a diagnosis unit configured to diagnose abnormality of the mechanical component." (page 5, lines 10-14 - "The system may comprise a prediction unit configured to predict the residual life of a component such as a bearing, using the stored data or the extracted values and the number of count"; Fig.1; page 6, lines 19-20 - "Figure 1 shows a system 10 for monitoring the condition, and optionally predicting the residual life of a plurality of bearings 12 during their use"; page 6, lines 23-25 - "The system 10 comprises a plurality of sensors 14 configured to provide an AE time waveform for the assessment of the bearings 12");
"based on transition of temporal change of the evaluation value" (Fig. 3; page 8, lines 26-33 - "Figure 3 shows examples of time waveforms from which a maximum or minimum or mean value and counts of crossing predetermined threshold values may be extracted. Counts 30 of transient events crossing predetermined low, medium and high thresholds 32 within time waveforms 28 obtained from a sensor 14 of a condition monitoring system according to the present invention". - Here the transient event crossing is equivalent to transition of temporal change, since the thresholds are variable (element 32
"the evaluation value computing unit computing a minimum value of the effective value of vibration waveform data within the certain time, as the evaluation value” (page 3, lines 1-6 - "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor, extracting a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values, and transmitting or displaying or storing the extracted values and the number of counts instead of the dynamic signal time waveform data; page 7, lines 1-9 - The system 10 in the illustrated embodiment comprises a processing unit 16 arranged to extract a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values. The system 10 also comprises transmission means 18 arranged to transmit the extracted values and the number of counts to a display means 20 and/or a device 22 used by a user or analyst and/or a database 24 where the extracted values and the number of counts may be electronically recorded. Data may be transmitted to and from the sensors 14, and to and from the processing means 16 in a wired or wireless (26) manner over a wireless communication network").
Regarding Claim 8: The reference of Thomson discloses:
"A condition monitoring system that monitors a state of a mechanical component in an apparatus, the condition monitoring system comprising" (Fig.1; page 1, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component"):
"a vibration sensor configured to measure a vibration waveform of the mechanical component" (Fig.1; page 3, lines 30-33 - "at least one sensor is arranged to obtain data concerning at least one of the following: vibration, vibration enveloping; page 4, lines 5-8 - According to a further embodiment of the invention the method is carried out once the whole of the time waveform has been acquired... Alternatively, the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer");
"a processor configured to diagnose abnormality of the mechanical component" (p.4, lines 15-24 - "the condition monitoring system is arranged to monitor at least one bearing, such as a rolling element bearing... a processor to execute the steps of a method according to any of the embodiments of the invention, stored on a computer-readable medium or a carrier wave"};
"the processor including an evaluation value computing unit configured to time-sequentially compute an evaluation value that characterizes an effective value of vibration waveform data output from the vibration sensor within a certain time" (p.3. lines 1-6 - "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor, extracting a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values, and transmitting or displaying or storing the extracted values and the number of counts instead of the dynamic signal time waveform data"; page 4, lines 7-10 - "the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer (which requires less memory but a faster processor");
"a diagnosis unit configured to diagnose abnormality of the mechanical component" (page 5, lines 10-14 - "The system may comprise a prediction unit configured to predict the residual life of a component such as a bearing, using the stored data or the extracted values and the number of count"; Fig.1; page 6, lines 19-20 - "Figure 1 shows a system 10 for monitoring the condition, and optionally predicting the residual life of a plurality of bearings 12 during their use"; page 6, lines 23-25 - "The system 10 comprises a plurality of sensors 14 configured to provide an AE time waveform for the assessment of the bearings 12");
"using the vibration waveform data, wherein the diagnosis unit is configured to start obtaining the vibration waveform data, using change of tendency of temporal change of the evaluation value computed by the evaluation value computing unit, as a trigger” (Here is the number of counts is used as a trigger - page 7, lines 33-35; page 8, lines 1-2 - "dynamic Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor: A maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values are extracted from the time waveform, and the extracted values and the number of counts are transmitted or displayed or stored instead of said dynamic signal time waveform data"; page 8, lines 11-15 - "The extracted values and the number of counts may be used to make a prediction of the residual life of a bearing 12. Once such a prediction has been made, it may be displayed on display means 20, and/or sent to a user device 22, bearing manufacturer, database 20 and/or another prediction unit").
Regarding Claim 9, the reference of Thomson teaches:
"The condition monitoring system according to claim 8, wherein the processor further includes a storage unit configured to store the vibration waveform data within the certain time" (page 4, lines 5-12 - "According to a further embodiment of the invention the method is carried out once the whole of the time waveform has been acquired (which requires more memory). Alternatively, the method is carried out continuously as the time waveform is acquired, for example as sections of the time waveform are acquired in an FIFO buffer (which requires less memory but a faster processor. According to an embodiment of the invention the method comprises the step of storing the extracted values and the number of counts electronically in a database");
"the diagnosis unit is configured to acquire, from the storage unit, the vibration waveform data within the certain time immediately before a point of time when tendency of temporal change of the evaluation value changes" (page 7, lines 17-19 - "The system 10 may also comprise a prediction unit (not shown) configured to predict the residual life of each bearing 12 using the recorded data in the database 24 and a mathematical residual life predication model"; page 8, lines 5 - 14 "The extracted values and the number of counts may be transmitted wirelessly over a wireless network, in a wired manner, or in a combination of wired and wireless manners. The extracted values and the number of counts may then be analyzed or processed further to obtain condition status information concerning the at least one component being monitored and/or to understand the nature of the original time waveform and any defect(s) associated with it and the severity thereof The extracted values and the number of counts may be used to make a prediction of the residual life of a bearing 12. Once such a prediction has been made, it may be displayed on display means 20, and/or sent to a user device 22, bearing manufacturer, database 20 and/or another prediction unit. Notification of when it is advisable to service, replace or refurbish one or more bearings 12 being monitored by the system 10 may be made in any suitable manner").
Regarding Claim 10, the reference of Thomson teaches:
"The condition monitoring system according to claim 8, wherein the diagnosis unit is configured to detect that a temporal change rate of the evaluation value is equal to or greater than a threshold, and start measurement of the vibration waveform data" (page 3, lines 26 - 31 -"According to an embodiment of the invention the counts of crossing predetermined threshold values are any of the following: periodic events or amplitudes. According to an embodiment of the invention the at least one sensor is arranged to obtain data concerning at least one of the following: vibration..."; page 6, lines 26-28 - "The sensors 14 may be configured to obtain data periodically, substantially continuously, randomly, on request, or at any suitable time"; page 5, lines 6-8 - "Alternatively, the processing unit is arranged to extract the values continuously as the time waveform is acquired").
Regarding Claim 11, the reference of Thomson teaches:
"The condition monitoring system according to claim 8, wherein the diagnosis unit is configured to detect, that, a temporal change rate of the evaluation value is equal to or greater than a first threshold and a magnitude of the evaluation value is equal to or greater than a second threshold" (Fig. 3, second part, threshold "low", evaluation value is a reference number 30 exceeding the "low" threshold; page 8, lines 26-33 - "Figure 3 shows examples of time waveforms from which a maximum or minimum or mean value and counts of crossing predetermined threshold values may be extracted. Counts 30 of transient events crossing predetermined low, medium and high thresholds 32 within time waveforms 28 obtained from a sensor 14 of a condition monitoring system according to the present invention". - Here the transient event crossing is equivalent to transition of temporal change, since the thresholds are variable (element 32 in Fig.3)), and
"the diagnosis unit is configured to start measurement of the vibration waveform data" (page 5, lines 6-8 - "Alternatively, the processing unit is arranged to extract the values continuously as the time waveform is acquired").
Regarding Claim 12, the reference of Thomson teaches:
"The condition monitoring system according to claim 8, wherein the evaluation value computing unit is configured to compute the evaluation value by statistically processing the vibration waveform data within the certain time" (page 2, lines 4-7 - "even if nominal operating conditions are accurately reproduced in service, the inherently random character of the fatigue process may give rise to large statistical variations in the actual residual life of substantially identical bearings"; page 3, lines 1-3 - "This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor"; page 5, lines 8-10 - "Such a statistical demodulation method avoids the need to transmit and/or display and/or store the whole time waveform since only certain values extracted therefrom are transmitted and/or displayed and/or stored. The method thereby reduces the amount of data that needs to be transmitted, displayed and/or stored").
Regarding Claim 15, the reference of Thomson teaches:
"A wind turbine generation apparatus comprising the condition monitoring system according to claim 1" (Fig.1; page 1, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component"; page 5, lines 31-34 - "The method, system and computer program product according to the present invention may be used to monitor at least one component, such as a bearing, used in automotive, aerospace, railroad, mining, wind, marine, metal producing and other machine applications which require high wear resistance and/or increased fatigue and tensile strength").
Regarding Claim 17, the reference of Thomson teaches:
"A wind turbine generation apparatus comprising the condition monitoring system according to claim 8" (Fig.1; page I, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component"; page 5, lines 31-34 ~ "The method, system and computer program product according to the present invention may be used to monitor at least one component, such as a bearing, used in automotive, aerospace, railroad, mining, wind, marine, metal producing and other machine applications which require high wear resistance and/or increased fatigue and tensile strength").
Claims 5, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20150247783 by Kondo et al. (Kondo).
Regarding Claim 5: The reference of Kondo teaches:
"A condition monitoring system that monitors a condition of a mechanical component in an apparatus, the condition monitoring system comprising:" (Fig.1; para 0007 - ‘‘an object of one embodiment of the present invention is to provide a remote assistant system capable of measuring a vibration velocity and then determining whether or not a warning is required, so as to notify a warning to a customer or the like at on appropriate timing. Here the mechanical component is a barrel polishing device, including a vibration sensor unit which measures a vibration velocity (para 0009 - "a vibration sensor unit which measures a vibration velocity") and including a rotary table, providing a rotational movement (para 0028 - "a rotary table 22 is arranged on the upper side of the bottom of the barrel container 12”);
"a vibration sensor configured to measure a vibration waveform of the mechanical component" (Figs. 1 and 2; para 0023 - “FIG. 1 shows by means of a block diagram a remote assistant system 40 according to the present embodiment. Further; FIG. 2 shows by means of a schematic constitutional view a sensor unit (vibration sensor unit 42, noise sensor unit 48} of the remote assistant system 40 (cf. FIG. 1) and a barrel polishing device 10 as a device to be monitored”);
"a processor (Figure 1 - cloud server 54; para 0009 - “a server which receives and saves the information of the measured value transmitted from the vibration sensor unit") "configured to diagnose abnormality of the mechanical component" (para 0003 - "As a remote system, there is, for example, one that monitors facilities and also transmits information regarding abnormality of the facilities by e-mail; para 0005 - in the mechanism to determine whether there is an abnormality or not based on a value of one measurement"), 
"the processor including a diagnosis unit configured to diagnose abnormality of the mechanical component by comparing an effective value of vibration waveform data output from the vibration sensor with a threshold" (para 0009 - “a server which receives and saves the information of the measured value transmitted from the vibration sensor unit, while employing as an effective velocity value only a measured value within a range between an effective upper-limit velocity value and an effective lower-limit velocity value previously set as a velocity range of vibration caused by operation of the device”; para 0010 -... "when the latest moving average value calculated by use of the latest effective velocity value and a saved effective velocity value exceeds a velocity threshold previously set as an upper limit for a vibration velocity in the case not requiring inspection”);
"a setting unit configured to set the threshold” (Figs. 3 and 4; para 0046 - "The cloud server 54 transmits a warning e-mail {e-mail} to the previously set e-mail address when a predetermined moving average value, described later; exceeds a threshold (management value), FIG. 3 shows a processing flow at the time of deciding this threshold... the velocity threshold is a threshold previously set as an upper limit for a vibration velocity in the case not requiring inspection; para 0050 - the velocity threshold Is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount”);
"the setting unit including a first computing unit configured to compute a moving average value of effective values of n pieces (where n is an integer equal to or greater than two) of the vibration waveform data output from the vibration sensor" (Fig. 4; para 0056 - "processing after start of formal monitoring will be described in the order of a flow for determination by a moving average value of the vibration velocity and a flow for determination by a moving average value of the noise; with reference to a flow for preventive maintenance monitoring shown in FIG. 4. The moving average value here is obtained by acquiring data along time series and calculating an average value of the data in each certain cycle period. By a technique of monitoring transition of this moving average value, there is an advantage in being able to suppress an influence by abnormal data due to an external factor and grasp a dynamic trend with higher accuracy");
"a second computing unit configured to compute a standard deviation of effective values of the n pieces of vibration waveform data" (Fig. 3; para 0050- "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount. The velocity threshold is a value of an average value +3a as one example. The value of the average value ±3o serves as a standard for inspection and replacement of an expendable part"), and 
"a third computing unit configured to compute the threshold based on the moving average value computed by the first computing unit and the standard deviation computed by the second computing unit" (Fig. 3; para 0050 - "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount. The velocity threshold is a value of an average value +3a as one example. The value of the average value +3o serves as a standard for inspection and replacement of an expendable part").
Regarding Claim 6: The reference of Kondo teaches:
"The condition monitoring system according to claim 5, wherein the third computing unit is configured to compute the threshold by adding a value obtained by multiplying the standard deviation by a predetermined coefficient to the moving average value" (Fig, 3; para 0050 - "the velocity threshold is decided by the cloud server 54 and/or the person in charge of management from the basic statistic amount The velocity threshold is a value of an average value +3o as one example. The value of the average value serves as a standard for inspection and replacement of an expendable part").
Regarding Claim 7: The reference of Kondo teaches:
"The condition monitoring system according to claim 5, wherein the setting unit further includes a storage unit configured to store the threshold computed by the third computing unit" (Figs. 1-8; para 0042 - “the cloud server 54 automatically generates the information of the vibration velocity and the information of the noise, which are saved therein. Into the shape of a report in each predetermined cycle (e.g., every month), and displays them an a web screen in a website managed by the cloud server 54");
"the diagnosis unit is configured to read, from the storage unit, the threshold computed based on an effective value of the vibration waveform data in past under same operating condition as for an effective value of the vibration waveform data output from the vibration sensor and compare the threshold read from the storage unit with the effective value of the vibration waveform data output from  - “The cloud server 54 transmits a warning e-mail (e-mail) to the previously set e-mail address when a predetermined moving average value, described later, exceeds a threshold (management value). FIG. 3 shows a processing flow at the time of deciding this threshold. The processing shown in this FIG. 3 is pre-processing before start of formal monitoring”; para 0047 - "In the case of deciding the velocity threshold, as shown in FIG. 3, first, measured values of the vibration velocity are collected (data is received) and saved {SI}. Next, a scatter diagram is created based on the saved data {SI). Subsequently, a person in charge of management decides an effective upper-limit velocity value and an effective lower-limit velocity value previously set as a velocity range of vibration caused by operation of the device"; para 0048 - "The cloud server 54 then determines whether or not the number of effectiveness employed (the number of pieces of data of effective velocity values} is not smaller than 100 (55). When the number of effectiveness is smaller than 100, the processing returns to the step of collecting and saving measured values (SI)"; para 0049 - "Next, the cloud server 54 determines whether or not variations in effective velocity value are large ones that exceed a previously expected amount of variations (S7), and when the variations are large ones exceeding the previously expected amount of variations, the cloud server 54 and/or the person in charge of management perform inspection and mending (S10), and return to the initial setting (SO) to resume the processing").
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomson in view of US9004753 to Maresca et al. (Maresca).
Regarding Claim 2, the reference of Thomson teaches:
"The condition monitoring system according to claim 1, wherein the diagnosis unit is configured to diagnose the mechanical component as being abnormal when the evaluation value exceeds a threshold" (Fig, 3; page 2, lines 9-12 - “it is common practice to monitor the values of physical quantities related to vibrations and temperature to which a component, such as a bearing, is subjected in operational use, so as to be able to detect the first signs of impending failure"; page 7, lines 1-3 - “The system 10 in the illustrated embodiment comprises a processing unit 16 arranged to extract a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values"; page 4, lines 28 -32 - "The system comprises a processing unit arranged to extract a maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values, and transmission means arranged to transmit or display or store the extracted values and the number of counts instead of the dynamic signal time waveform data").
The reference of Thomson discloses:
"the predetermined (which means previously set) threshold values" (Abstract -“counts of crossing predetermined threshold values (32)"; Fig. 2, step 2), and "set the threshold to a value greater than transition of temporal change of the minimum value in the "Figure 2 is a flow chart showing the steps of a method according to an embodiment of the invention. In the method dynamic Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor: A maximum or minimum or mean value of the time waveform and counts of crossing predetermined threshold values are extracted from the time waveform, and the extracted values and the number of counts are transmitted or displayed or stored instead of said dynamic signal time waveform data. An analyst can decide whether it is necessary to filter the signal;" Figure 3 has three threshold values related to the transition - low, medium, and high (reference number 32), and it is the determination based transition, where the counts of crossing are the points of transition of temporal change; page 3, lines 1-6 -“This object is achieved by a method comprising the steps of obtaining dynamic (demodulated) Acoustic Emission (AE) signal data in the form of a time waveform from at least one sensor, extracting a maximum or minimum or mean value of the time waveform and counts of crossing predetermined cross values, and transmitting or displaying or storing the extracted values and the number of counts instead of the dynamic signal time waveform data").
The reference of Thomson does not explicitly disclose the "setting unit". However, there is no threshold determination without the unit performing this function. Thomson implicitly teaches the setting unit, since Thomson teaches a processer, which is a computer, and the setting unit is a module in a computer.
"The cluster threshold is selected to insure that the probability of false alarm, Pfa, (e.g., <1%) is low and that the probability of detection, Pd, (e.g., >99%) is high. This can be done because the ambient background noise level after noise-cancellation is Gaussian white noise. There are two ways to set the threshold. The first is to set it based on operational experience. The second is to adaptively set the threshold using the cumulative frequency distribution of the IR intensities determined from the background obtained during a test"; Col. 9, lines 48 - 67 - "any grouping of pixels with IR intensities greater than the pre-selected threshold are tagged as possible defects. The number of pixels defines the smallest targeted defect... once a list of possible defects are identified, the defects in the list are each analyzed to determine if they are real or a false alarm...while the peak intensity and size of a defect approach a constant value as the median filter size increases, the peak intensity and size of the IR intensities produced by false alarms continue to increase in size without bound"; Col. 10, lines 1- 4 - "once the false alarms have been rejected, then the remaining threshold exceedances are declared to be defects, and the location, size, and classification algorithms are determined from a cluster analysis").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by the reference of Thomson, as taught by the reference of Maresca, 
Regarding Claim 3, the reference of Thomson teaches:
"The condition monitoring system according to claim 2, wherein the diagnosis unit is configured to diagnose the mechanical component as being abnormal when a temporal change rate of the evaluation value exceeds a threshold" (see the rejection for this limitation in Claim 2 rejection);
"the setting unit is configured to set the threshold to a value greater than a temporal change rate of the minimum value in the normal state of the mechanical component, and to a value smaller than a temporal change rate of the minimum value in the abnormal state of the mechanical component" (see the rejection for the second limitation of Claim 2).
Regarding Claim 4: The reference of Thomson discloses: 
"The condition monitoring system according to claim 2, wherein the diagnosis unit is configured to diagnose the mechanical component as being abnormal' (page 5, lines 10-14 - "The system may comprise a prediction unit configured to predict the residual life of a component such as a bearing, using the stored data or the extracted values and the number of count"; Fig.1; page 6, lines 19-20 - "Figure 1 shows a system 10 for monitoring the condition, and optionally predicting the residual life of a plurality of bearings 12 during their use"; page 6, lines 23-25 - "The system 10 comprises a plurality of sensors 14 configured to provide an AE time waveform for the assessment of the bearings 12)”;
"when the evaluation value exceeds a first threshold and when a temporal change rate of the evaluation value exceeds a second threshold" (Fig. 3, second part, threshold "low", evaluation value is a reference number 30 exceeding the "low" threshold; page 8, lines 26-33 - "Figure 3 shows examples of time waveforms from which a maximum or minimum or mean value and counts of crossing predetermined threshold values may be extracted. Counts 30 of transient events crossing predetermined low, medium and high thresholds 32 within time waveforms 28 obtained from a sensor 14 of a condition monitoring system according to the present invention." - Here the transient event crossing is equivalent to transition of temporal change, since the thresholds are variable (element 32 in Fig.3)).
"the setting unit is configured to set the first threshold to a value smaller than temporal transition of the minimum value in the normal state of the mechanical component, and to a value greater than temporal transition of the minimum value in the abnormal state of the mechanical component, and the setting unit is further configured to set the second threshold to a value greater than a temporal change rate of the minimum value in the normal state of the mechanical component, and to a value smaller than a temporal change rate of the minimum value in the abnormal state of the mechanical component" (Figure 3 - first threshold (reference number 32) is "low", and it is smaller than the evaluation value of reference number 30 (30 is the counts of crossing, which is the equivalent to transition of temporal change) but greater than the evaluation value of the time waveform 28; second threshold (reference number 32) is "medium," which is .
Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomson in view of US2006/0224367 to Fukui (Fukui).
Regarding Claim 13, the reference of Thomson teaches:
"The condition monitoring system as claimed in claim 8 (Fig.1; page 1, lines 3-7 - "a condition monitoring system for predicting the residual life of a component, such as a bearing, i.e. for predicting when it is necessary or desirable to service, replace or refurbish (re-manufacture) the component").
The reference of Thomson is silent on "wherein the evaluation value computing unit is configured to divide the vibration waveform data within the certain time into a plurality of segment data and generate a feature amount vector including a plurality of feature amounts for each segment data, set a classification boundary that separates normal from abnormal, using the feature amount vector generated for the vibration waveform data when the apparatus is normal, calculate a degree of abnormality that is a distance from the classification boundary, for each of a plurality of the feature amount, vectors generated for the vibration waveform data within the certain time, and statistically process a plurality of the degrees of abnormality to generate the evaluation value".
The reference of Fukui teaches:
"wherein the evaluation value computing unit is configured to divide the vibration waveform data within the certain time into a plurality of segment data" (Figs. 3b, 4, 9,10, 22-29; Abstract - "An endurance test is carried out after judgment models are created from normal data obtained from test apparatus ... An aid device creates such judgment models automatically by creating divided waveform data by dividing obtained waveform data into portions of unit time, obtaining characteristic quantities in units of the divided waveform data based on a plurality of the divided waveform data for the unit time”-, para 0021 - "An aid device according to this invention is for creating judgment models for an inspection apparatus for extracting characteristic quantities from an inputted waveform signal and may be characterized as comprising divided waveform data creating means for creating divided waveform data by dividing obtained waveform data into portions of unit time of N seconds”); 
"generate a feature amount vector including a plurality of feature amounts for each segment data" (Fig,4; para 0020 - "an object of this invention to provide an inspection apparatus, an aid device for creating a judgment model for an inspection apparatus” - here the judgment model is a feature amount vector; para 0023 -“model creating means for creating judgment model, based on the obtained characteristic quantities, for each of areas into which said pattern has been divided by said divided waveform data creating means. Such an aid device is convenient when the action profile of the target object of inspection is periodically repeated”); 
"set a classification boundary that separates normal from abnormal, using the feature amount vector generated for the vibration waveform data when the apparatus is normal" (para 0026 - “An endurance test apparatus of this invention is an abnormality detector used for carrying out an endurance test to test endurance of a target object and may be characterized as have judgment model creating function for creating judgment models by collecting sensing data waveform data while the apparatus is running stably immediately after the test is started and assuming such data as being normal data and comprising judgment means for judging whether the target object is normal or abnormal by using the created judgment models and based on waveform data obtained during the endurance test.");
"calculate a degree of abnormality that is a distance from the classification boundary, for each of a plurality of the feature amount vectors generated for the vibration waveform data within the certain time" (para 0027 - "An endurance test method of this invention may be characterized as comprising the steps of causing a rotary motion for a specified length of time and providing waveform data obtained meanwhile to an aid device of this invention, causing the aid device to create judgment models by using the provided waveform data as normal data, thereafter carrying out an endurance test to judge presence and absence of abnormality based on waveform data that are obtained during the endurance test by using the created judgment models, and outputting an alarm signal if abnormality is detected"); 
"statistically process a plurality of the degrees of abnormality to generate the evaluation value" (Fig. 11; Fig. 15; para 0106 — “As a judgment algorithm (judgment model) is created, the judgment execution means 21 uses the judgment formula and the threshold value thus set to make a normal-abnormal judgment, based on waveform data (characteristic quantities) of a given target of inspection”; para 0120 - "Characteristic quantities of the normal data stored in the normal database 18 a are transmitted to a statistical processing means 19 g, which calculates the statistical quantities of all characteristic quantities."; para 0121 - "The obtained statistical quantities are transmitted to standardizing means 19 r for standardizing the data stored in the normal database 18 a by using the average vectors and the standard deviation vectors. This is for the purpose of normalization and standardization because there are variations among the numerical sizes of the characteristic quantities"}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by the reference of Thomson, as taught, by the reference of Fukui, in order to improve the teaching of Thomson by adding the feature of detecting the abnormalities in the waveforms, resulting in the device malfunction, and using the judgment model (or feature amount vector), to predict the component's lifespan with higher accuracy (Fukui, para 0026).
Regarding Claim 14, the reference of Thomson teaches:
"The condition monitoring system according to claim 9" (see the rejection for Claim 9).
The reference of Thomson is silent on "wherein the storage unit is configured to store the vibration waveform data applied from the vibration sensor at predetermined time intervals and erase the oldest vibration waveform data of the stored vibration waveform data within the certain time". 
The reference of Fukui teaches:
"the storage unit is configured to store the vibration waveform data applied from the vibration sensor at predetermined time intervals" (Figs, 19-21, para 0083 - "The waveform data history recording means 7 is for recording waveform data such as the sound that is generated when the engine 1 is forcibly driven to rotate by means of the driving device 2. Normal and abnormal judgment results may also be recorded with correlation”; para 0098 ~ "The data that are stored in the characteristic quantity-history database 15 become stored in a time-division database 18 each of the divided times (N seconds). The data stored in this time-division database 18 are outputted to the registered content display means 13' to be displayed. The editing means 16 is adapted to delete and edit the data stored in the time-division database 18"),
"erase the oldest vibration waveform data of the stored vibration waveform data within the certain time" (para 0118 - "characteristic data for each history type stored in the normal database 18 a and the abnormal database 18 b of the time-division database 18 are transmitted to a screening means 19 m, which serves to calculate an exclusion value for each database and to delete its data. Examples of the exclusion include: (1) those outside (average value)±o; and (2) those outside (average value)±o where the average and standard variation values are calculated by excluding the three largest values (including the maximum) and the three smallest values (including the minimum" - Here being the oldest data of the stored data could be the example of the exclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition monitoring system, disclosed by the reference of Thomson, as taught, by the reference of Fukui, in order to improve the teaching of Thomson by storing the data at predetermined time intervals to normalize and standardize the data stored on the database, hence improving the database capacity and the ease of extracting the data when needed (Fukui, para 0121).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo in view of Maresca.
Regarding Claim 16: the reference of Kondo teaches:
"the condition monitoring system according to claim 5" (see the rejection for Claim 5).
The reference of Kondo does not explicitly teach "A wind turbine generation apparatus".

"A wind turbine generation apparatus" (Abstract - “an apparatus for detecting defects in the composite materials of a wind turbine blade”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of condition monitoring system, disclosed by the reference of Kondo, on the wind turbine of Maresca as the technique of measuring and monitoring vibration velocity is applicable on wide range of apparatuses that endure vibration and within a defined motion activities such as the wind turbine of Maresca. Thus one of ordinary skill in the art would be motivated to apply well-known technique of Kondo to wind turbine of Maresca in order to attain the desired outcome. (KSR)
Response to Arguments
Applicant's arguments filed on 12/02/2020 have been fully considered but they are not persuasive.
The Applicant argues (Remarks page 9) “Thomson does not teach "computing a minimum value of the effective value of vibration waveform data within the certain time, as the evaluation value," and "diagnos[ing] abnormality of the mechanical component based on transition of temporal change of the evaluation value [i.e., minimum values]," as claimed (emphasis added). Even if the Office stated Thomson's minimum value corresponds to the claimed minimum value, DMUS 172989137-1.070456.0463 Thomson would not 
The examiner respectfully disagrees, since Thomson teaches failure (page 2, ll. 9-12 – “In order to improve maintenance planning, it is common practice to monitor the values of physical quantities related to vibrations and temperature to which a component, such as a bearing, is subjected in operational use, so as to be able to detect the first signs of impending failure”) and (page 8, ll. 20-25 – “The prediction of the residual life of a bearing 12 may be used to inform a user of when he/she should replace the bearing 12. Intervention to replace the bearing 12 is justified, when the cost of intervention (including labour, material and loss of, for example, plant output) is justified by the reduction in the risk cost implicit in continued operation. The risk cost may be calculated as the product of the probability of failure in service on the one hand, and the financial penalty arising from such failure in service, on the other hand”). Page 8 of Thomson has been used in the rejection. The examiner would expect the applicant to read the whole page cited, especially if the page shows the relationship between the lifetime and failure. The lifetime prediction (which is the failure prediction, since there is no life after failure) is to activate another sensor, if it passes the threshold. Here the counting is more than a threshold, it is the transition counting.
The Applicant argues (Remarks page 10) “Thomson is silent on a trigger for the start of obtaining vibration waveform data, i.e., "change of tendency of temporal change 
The examiner respectfully disagrees, since Thomson teaches in Page 4, lines 28-30 “The system comprises a processing unit arranged to extract a maximum or  minimum or mean value of the time waveform and counts of crossing predetermined threshold values”. Crossing means change, and change is a trigger. Temporal change is an equivalent of crossing at a certain threshold. Value extraction leads to zero crossing.
The Applicant argues (Remarks page 11) “Because claim 5 recites the term "standard deviation," the Office Action appears to rely on paragraph [0050]. However, this paragraph does not disclose computing the threshold based on (1) the moving average value computed by the first computing unit and (2) the standard deviation computed by the second computing unit.”
The examiner respectfully disagrees, since the rejection was based on para 0056 of the Kondo reference (see Non-Final rejection, page 14 - "the setting unit including a first computing unit configured to compute a moving average value of effective values of n pieces (where n is an integer equal to or greater than two) of the vibration waveform data output from the vibration sensor" (Fig. 4; para 0056 - "processing after start of formal monitoring will be described in the order of a flow for determination by a moving average value of the vibration velocity and a flow for determination by a moving average value of the noise; with reference to a flow for preventive maintenance monitoring shown in FIG. 4. The moving average value here is obtained by acquiring data along time series and calculating an average value of the data in each certain cycle period. By a technique of monitoring transition of this moving average value, there is an advantage in being able to suppress an influence by abnormal data due to an external factor and grasp a dynamic trend with higher accuracy"). Here the moving average is standard deviation. Referring to Fig. 3 and para 0050 as well, we take the claim rejection as a bundle. Fig. 3 is relevant and is part of the teaching accomplishing the calculations based on mathematical algorithms, which are mere software modules. It is fully shown in para 0050 – 0058 of the reference of Kondo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Catherine Rastovski can be reached on 571-270-0349.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/18/2021